Exhibit 10.5

EXECUTIVE MANAGEMENT LONG-TERM INCENTIVE PROGRAM

FISCAL YEARS 2007-2009

PROGRAM DESCRIPTION

Highlights

This booklet explains the provisions of the Sara Lee Corporation (“SLC”)
Executive Management Long-Term Incentive Program (the “EMLTIP” or the “Program”)
which covers Fiscal Years 2007 through 2009 (the “Performance Cycle”). The
following pages provide detailed information relating to the grant of
Performance Stock Units (“PSUs”) awarded under the Program.

The key features of this Program are summarized below. In some countries other
than the United States, variations in Program design may occur in order to
comply with local laws and tax provisions.

Purpose

SLC has created the Program for Fiscal Years 07-09 to:

 

  •   Focus executive management’s attention on the long-term performance
results of Sara Lee Corporation

 

  •   Provide incentive compensation opportunities commensurate with the
achievement of specific EPS results

 

  •   Provide a competitive long-term compensation program to Participants and
assist in attracting and retaining highly qualified and motivated executive
talent

Participation

 

  •   Participation in the Program is limited to the Senior Corporate Officers
at and above the Board appointed Senior Vice President level.

Performance Stock Units

 

  •   PSUs are granted during the first fiscal year of the Performance Cycle. At
the end of the Performance Cycle, based upon the actual performance results, the
appropriate number of PSUs are converted to shares of Sara Lee common stock, on
a one-for-one basis, and issued to Program Participants.

 

  •   The number of shares that will be released to Participants is dependent
upon the extent to which the pre-established performance goal is achieved during
the Performance Cycle. Notwithstanding the actual performance results, 50% of
the PSUs will be distributed to Participants at the end of the Performance
Cycle, i.e., regardless of the performance goal achieved the Participant will
receive 50% of the PSUs so long as the Participant continues employment through
the Performance Cycle.

 

  •   Additional shares, above the 50% that vest based upon a Participant’s
service during the Performance Cycle, may be distributed if performance results
exceed the specified performance levels.

 

  •   Participants do not have voting rights on PSUs during the Performance
Cycle.



--------------------------------------------------------------------------------

Dividend Equivalents

 

  •   Dividend Equivalents are accrued during the Performance Cycle.

 

  •   Accrued Dividend Equivalents are distributed to Participants to the extent
that shares are earned at the end of the Performance Cycle. Dividend Equivalents
are not paid on awards earned in excess of the original PSU grants, i.e.
Dividend Equivalents are not paid on shares distributed for performance results
above the Median Performance Level.

Performance Measures

 

  •   The following corporate-level performance measure applies to the FY07-09
Performance Cycle:

 

  •   Cumulative Diluted Earnings Per Share (Diluted EPS) Growth relative to
peer companies (peer companies are listed in Appendix I).

Performance-Based Restricted Stock Units

EMLTIP awards are authorized under both the Sara Lee Corporation 1998 and 2002
Long-Term Incentive Stock Plans (“the Plans”). EMLTIP awards are initially
granted in the form of PSUs at the beginning of the Performance Cycle. At the
end of the Performance Cycle, any PSUs that are earned will be converted to
shares of Sara Lee common stock.

PSUs have special restrictions that are based upon both the continued service of
Program Participants and SLC’s performance against the established financial
performance goal. These restrictions include a prohibition against the transfer
of the PSUs during the Performance Cycle. The performance goal is shown in
Appendix II. Any shares not earned above the minimum distribution amount at the
end of the Performance Cycle are forfeited and returned to the Stock Plans.

SLC may substitute or offer alternative forms of incentive compensation in the
event it either determines that tax or legal regulations in a country provides
more favorable treatment for those alternative forms of incentive compensation
or as a voluntary alternative to PSUs.

Dividend Equivalents

During the Performance Cycle, Dividend Equivalents that are payable on the PSUs
will be accrued on behalf of the Participants. Dividend Equivalents are not paid
on awards earned in excess of the original PSU grants, i.e. Dividend Equivalents
are not paid on shares distributed for performance results above the Median
Performance Level.

Amounts credited to the accrued dividend equivalent account at the end of the
Performance Cycle are distributed in the same proportion as the restrictions on
the PSUs lapse. For example, if 75% of the PSUs are earned, then 75% of the
balance in the accrued dividend equivalent account will be paid at the same time
the Sara Lee shares of common stock are released. Any excess Dividend
Equivalents that were accrued and still remain after determining the number of
PSUs earned will be forfeited.

Performance Standards

Performance under the EMLTIP is measured using the following corporate financial
measure:

 

  •   Cumulative Diluted Earnings Per Share (Diluted EPS) growth relative to
peer companies

 

2



--------------------------------------------------------------------------------

The performance levels and the percentage of PSUs earned at each performance
level are as follows:

 

Performance Level (Compared to Peer Group)

   % of PSUs Earned

Minimum payout

  

4th quartile

     50%

Median

   100%

1st quartile

   150%

S&P Compustat will be used as the external measurement source to determine
performance results, Appendix III contains a description of the Compustat metric
to be used.

Interpolations are used for results that fall between the performance levels.
For performance results above the median of the peer group, additional shares
are issued after the end of the Performance Cycle.

Performance Results Examples

 

Assumption

 

–

       1,000 PSUs are initially granted

Scenario 1

 

–

      

Results place SLC in 4th quartile/25th percentile (lowest) among peers;

500 PSUs earned (1,000 PSUs granted x 50% of PSUs earned) – 50% of the PSUs will
be distributed to Participants at the end of the Performance Cycle regardless of
the performance goal achieved

Scenario 2

 

–

      

Results place SLC in 1st quartile/75th percentile (highest) among peers;

1,500 PSUs earned (1,000 PSUs granted x 150% of PSUs earned)

Award Grant Notice and Agreement

Each Participant will receive a PSU Grant Notice and Agreement (“Grant Notice”)
specifying the number of PSUs that have been granted, and the terms and
conditions applicable to the grant. The Grant Notice and Agreement and this
Program Description should be retained with your other important documents.

Tax Consequences

United States

Under current United States tax laws, a Participant does not realize any taxable
income from the PSUs when they are initially granted, or from accrued Dividend
Equivalents. The “Vesting Date”, i.e., August 31, 2009, is the date when the
taxable event occurs, except to the extent that a Participant has elected to
defer distribution of the shares until a later date (“Deferred Vesting Date”).
The market value of SLC common stock on the Vesting Date or the Deferred Vesting
Date, as the case may be, will determine the amount of taxable income. When the
number of shares actually earned has been determined, the market value of the
shares on the Vesting Date or the Deferred Vesting Date, as well as the
proportionate Dividend Equivalents are considered income to the Participant.
This amount is then subject to applicable federal, state and local withholding.
Amounts necessary to settle the tax-withholding obligation will first be
withheld from the accrued Dividend Equivalents and then from the shares that
would otherwise have

 

3



--------------------------------------------------------------------------------

been distributed to the Participant. Federal tax will be withheld at the
required statutory supplemental federal tax rate in effect at the time of the
distribution. In 2006 that rate was 25%.

Countries other than the United States

Tax laws vary among countries, so Participants should seek reputable tax counsel
concerning the tax consequences of this grant in their respective countries of
taxation. In most cases, Participants incur no taxable income from PSUs when
initially awarded, or on the accrued Dividend Equivalents, until the Vesting
Date. When the shares are earned, both the market value of the shares on the
Vesting Date as well as the Dividends Equivalents distributed are typically
considered income. For those individuals residing outside the U.S. and not
subject to U.S. tax laws, tax due for some countries may be withheld by SLC in
the U.S. Each Participant is responsible for compliance with the relevant legal
and tax regulations in his or her tax jurisdiction.

Impact on Other Benefits

Any shares or Dividend Equivalents ultimately earned under the EMLTIP are not
considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

Forfeiture

Notwithstanding anything contained in this Agreement to the contrary, if the
Participant engages in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this Award, to the extent it remains restricted,
shall terminate automatically on the date on which the Participant first engaged
in such wrongful conduct, (ii) if the misconduct occurred within six months of a
PSU Vesting Date, the Participant shall pay to the Company in cash any financial
gain the Participant realized from the vesting of the PSU, and (iii) if the
misconduct occurs prior to the Deferred Vesting Date, if applicable, the
Participant shall forfeit the deferred PSU and this Award shall terminate
automatically on the date on which the Participant first engaged in such
wrongful conduct. For purposes of this section, financial gain shall equal, the
fair market value of the Common Stock on the Vesting Date, multiplied by the
number of PSUs actually distributed pursuant to this Award, reduced by any taxes
paid in countries other than the United States (which taxes are not otherwise
eligible for refund from the taxing authorities). By accepting this PSU, the
Participant consents to and authorizes the Company to deduct from any amounts
payable by the Company to the Participant, any amounts the Participant owes to
the Company under this section. This right of set-off is in addition to any
other remedies the Company may have against the Participant for breach of this
Agreement.

Administrative Guidelines

The following guidelines apply to the FY07-09 EMLTIP. Additional Administrative
Guidelines may be adopted, as needed, during the Performance Cycle for the
efficient administration of the Program.

 

  •   The Committee is responsible for administering the Program and has full
power and authority to interpret the Program and to adopt rules, regulations and
guidelines for carrying out the Program, as it deems necessary.

 

4



--------------------------------------------------------------------------------

  •   The Committee functions as the Program Administrator and its decisions are
binding on all persons.

 

  •   The Committee reserves the right, in its absolute discretion, to reduce or
eliminate the awards earned by any Participant. In determining whether to reduce
or eliminate awards, the Committee may take into account the positive effect of
the Exclusions specified in Appendix IV.

 

  •   The Committee reserves the right, in its absolute discretion, to make
further adjustments in reported performance (for purposes of measuring results
vs. the goals) or in awards earned by reference to that performance with respect
to any Participant who would not qualify as a Participant at the end of the
Performance Cycle.

 

  •   The Committee reserves the right to change any of the terms and conditions
of the FY07-09 EMLTIP award to the Participants, including the definition of
Diluted EPS, if deemed necessary on advice of counsel to meet the requirements
for a “performance-based exemption” under the regulations or rulings of §162(m)
of the Internal Revenue Code.

 

  •   The Committee may, as it deems appropriate, delegate some or all of its
power to the Chief Executive Officer or other executive officer of the
Corporation. However, the Committee may not delegate its power concerning the
grant, timing, pricing or amount of an award to any person who is a Program
Participant.

 

  •   The SLC Controller’s Department will be responsible for providing
financial results under the EMLTIP. The Committee will approve the awards when
granted at the beginning of the Performance Cycle (i.e., during fiscal year
2007) and ratify distributions to be made at the end of the Performance Cycle
for all EMLTIP Participants. The portion of the shares earned along with the
related accrued Dividend Equivalents will be distributed as soon as practicable
after the completion of the final accounting for the FY07-09 Performance Cycle
and the Vesting Date.

 

  •   Awards may be made to new Participants during the first year of the
Performance Cycle. The number of PSUs awarded may be adjusted to reflect that
the executive is not a Participant for the entire Performance Cycle.

 

  •   Awards may be made to Participants who change positions during the first
year of the Performance Cycle, if such a change would have resulted in
qualifying for an increased level of award.

 

  •   The impact of Major Acquisitions and Divestitures made during the
Performance Cycle will be excluded from the performance results for the entire
three-year Performance Cycle. The impact of all other acquisitions and
divestitures will be included in the performance results.

 

  •   In the event of a Participant’s death, total disability (as defined under
the appropriate disability benefit plan if applicable) or if a Participant
retires at age 55 or later and has at least 10 years of service with SLC (or as
otherwise defined under the appropriate retirement benefit plan of SLC) or if
the Participant has attained age 65, regardless of the service period prior to
the last day of fiscal year 2009, all PSUs granted would continue to vest and be
eligible for distribution at the end of the Performance Cycle based upon
proration for performance only, subject to approval of the Committee. If
applicable, the shares and related Dividend Equivalents will be distributed at
the normal payout time.

 

  •  

A Participant who resigns or is terminated during the Performance Cycle
generally forfeits the rights to all PSUs and any accrued Dividend Equivalents
and interest. However, Participants may be eligible for a prorated distribution,
subject to Committee approval. Eligibility for a prorated distribution and the
number of shares that may be recommended for distribution would be dependent
upon the circumstances resulting in the individual’s termination. In order to be
considered for any prorated distribution under this Program provision, a
Participant must be actively employed for at

 

5



--------------------------------------------------------------------------------

 

least one-third, i.e. 12 months, of the Performance Cycle. If employment ceases
before the end of that time, all PSUs granted under that Performance Cycle would
be forfeited. Only periods of active service will be recognized for purposes of
computing any prorated distribution. This means that any period of time during
which services may be provided to the company but the individual is not then a
regular, full-time employee of the company (by way of example, if the
Participant provides services under a consulting agreement), that time will be
disregarded for purposes of calculating any prorated distribution.

 

  •   In the event of a sale, closing, spin-off or other disposition of the
Participant’s business unit that results in the termination of the Participant’s
employment with the Company, the Participant may be eligible for a distribution
of shares pro-rated only for performance, subject to approval of the Committee.

 

  •   Should a change in control (as defined in the Stock Plans) occur, the
Participant’s entitlements under the Program will be determined as provided for
under the terms of the Sara Lee Corporation Severance Plans for Corporate
Officers.

 

  •   If any statement in this Program Description or any oral representation
differs from the Stock Plans, the Stock Plans prevail. The Stock Plans, Grant
Notice and Agreement and Program Description collectively comprise all terms and
conditions applicable to the FY07-09 EMLTIP.

 

  •   Any stock dividend, stock split, combination or exchange of securities,
merger, consolidation, recapitalization, spin-off or other distribution of any
or all of the assets of the SLC will be handled as provided for in the Stock
Plans.

 

  •   Nothing in the EMLTIP shall confer on a Participant any right to continue
in the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

6



--------------------------------------------------------------------------------

APPENDIX I

FY07-09 EMLTIP

Peer Companies for EPS Comparison

 

Anheuser-Busch   Hershey Campbell Soups   Hormel Foods Coca-Cola   Kellogg
Colgate-Palmolive   Kraft Foods ConAgra   Nestle General Mills   PepsiCo Groupe
Danone   Procter & Gamble Heinz   Unilever

 

7



--------------------------------------------------------------------------------

APPENDIX II

FY07-09 EMLTIP

Performance Goal and Weights

FY07-09 Cumulative Diluted EPS Compared to Peer Group

 

Payout Level   

Comparison to Peer Group

  50%   

Minimum Payout

(regardless of performance results)

4th quartile

100%    Median 150%    1st quartile

Interpolations are used for results that fall between the performance levels.
For performance above median of the peer group, additional shares are issued
after the end of the Performance Cycle. No Dividend Equivalents will be paid on
any additional shares issued for performance above the median of the peer group
performance level.

 

8



--------------------------------------------------------------------------------

APPENDIX III

FY07-09 EMLTIP

S&P COMPUSTAT EPS DEFINITIONS

EPS Diluted – Including Extraordinary Items

Mnemonic: EPSFI

This figure represents earnings per share including extraordinary items and
discontinued operations after allowing for the conversion of convertible senior
stock and debt, and the exercise of warrants, options outstanding, and
agreements for issuance of common shares upon satisfaction of certain
conditions. This figure is reported the same as Basic earnings per share if
dilution is immaterial (i.e., less than 3%). This figure will always be
presented if a diluted earnings per share figure is reported by the company.
When a company reports that the calculation of dilutive earnings per share
results in anti-dilution, but does not report the anti-dilutive earnings per
share, the earnings per share basic will be carried down into earnings per share
diluted.

Source: Compustat

 

9



--------------------------------------------------------------------------------

APPENDIX IV

Definitions

 

a) Adjustments means changes to the goal to appropriately reflect the effect of
spin-offs, divestitures, stock splits or combinations, or special distributions
to stockholders other than normal cash dividends.

 

b) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

c) Award Date means the date upon which the Board of Directors or the Committee
approved the awards under this Program.

 

d) Company or Corporation means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

e) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her LTI award.

 

f) Diluted Earnings Per Share means reported diluted earnings per share for the
fiscal years in the Performance Cycle subject to applicable Adjustments and
Exclusions as defined in this Appendix

 

g) Dividend Equivalents has the same meaning as in the Stock Plans.

 

h) Exclusions mean the automatic exclusion of the following from relevant
financial data for purposes of measuring performance (subject to the Committee’s
use of negative discretion):

The impact of Major Acquisitions and Divestitures made during the Performance
Cycle will be excluded from the performance results for the entire three-year
Performance Cycle. The impact of all other acquisitions and divestitures will be
included in the performance results.

 

i) Grant Notice and Agreement means the document provided to each Participant
evidencing the number of Performance stock units awarded and the basic terms and
conditions of the award.

 

j) Major Acquisition or Disposition means a business acquisition or disposition
completed in the Performance Cycle in which the entity’s revenue is at least $1
billion.

 

k) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice and Agreement
specifying the basic terms of participation in this Program. Participants for
the FY07-09 Performance Cycle include elected Senior Vice President Corporate
Officers.

 

l) Performance Cycle is the three-year period consisting of SLC’s fiscal years
2007 through and including 2009.

 

m) Performance Stock Units has the same meaning as “performance units” as that
term is used in the Stock Plans.

 

n) Program means the FY07-09 Executive Management Long-Term Incentive Plan
(07-09 EMLTIP)

 

o) Stock Plans means the Sara Lee Corporation 1998 and 2002 Long-Term Incentive
Stock Plans or the successor plan or plans.

 

p) Total Disability as defined under the SLC Long-Term Disability Plan or the
specific Sara Lee sponsored disability plan under which the Participant is
covered.

 

q) Vesting means the determination made at the end of the Performance Cycle as
to how many, if any, of the PSUs that are actually earned by a Participant based
upon actual performance results.

 

r) Vesting Date means August 31, 2009.

 

10